Citation Nr: 0923584	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-27 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from 
November 1941 to April 1942 and the Philippine Guerrilla and 
Regular Philippine Army from January 1945 to January 1946.  
He died in December 1990.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
VARO in Manila that denied entitlement to the benefit sought.  
A review of the record shows that in a supplemental statement 
of the case dated in November 2007, it was determined that 
new and material evidence had been submitted, but the claim 
for service connection for the cause of the Veteran's death 
remained denied.  The Board notes that regardless of the RO's 
actions regarding a reopening of the claim, the Board must 
independently address the issue of reopening a previously 
denied claim.  That is, whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  (The Board does not have jurisdiction due to the 
claim on a de novo basis in the absence of a finding that new 
and material evidence has been submitted); see also Barnett 
v. Brown, 83 F.3d 1380 (1996).


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death 
was denied in an April 2002 rating decision and the appellant 
was notified of the denial action by communication dated that 
same month.

2.  Evidence received since April 2002 is cumulative and 
redundant of previously submitted evidence, and has not 
raised a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence added to the record since the final April 2002 
decision is not new and material; accordingly, the claim of 
entitlement to service connection for the cause of the 
Veteran's death is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156 (a), 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156 (a), 3.159 and 3.326 (a) (2008).

Under 38 U.S.C.A. § 5103 (a) VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  Those elements are: (1) Veteran's 
status; (2) existence of a  disability; (3) A connection 
between the Veteran's service and the disability; (4)degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided a VCAA notice letter to the appellant in 
January 2005, prior to the initial adjudication of the claim.  
The letter notified the appellant of what information and 
evidence must be submitted to substantiate a claim to reopen, 
as well as what information and evidence must be provided by 
her and what information and evidence would be obtained by 
VA.  She was told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of the claim to the RO.  She was informed 
that to qualify as new evidence, the evidence had to be in 
existence and be submitted to VA for the first time.  She was 
informed that although VA would make reasonable efforts to 
help her obtain currently existing evidence, VA would not 
obtain a medical opinion unless the claim was consistently 
opened.  She was told that in order to be considered 
material, the additional existing evidence had to pertain to 
the reason the claim was previously denied.  She was told 
that the claim was previously denied because the evidence 
failed to show that the Veteran's cause of death was related 
to his military service.  She was informed that she had been 
previously denied by a decision dated in April 2002.  Thus, 
as she was physically told that the claim had been denied in 
the past, and the reason for the denial, the notice satisfies 
the requirements of the holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In a November 2006 communication, she was again told what 
evidence was needed to be submitted to qualify as new and to 
be considered as material.  She was also told that new and 
material evidence had to raise a reasonable possibility of 
substantiating the claim.  She was specifically informed that 
the evidence could not simply be repetitive or cumulative of 
the evidence of record when the claim was previously decided.  

The appellant was provided ample opportunity to respond to 
that correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  She 
has been provided a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  

The Board finds that all relevant evidence has been obtained 
with regard to the claim to reopen, and that the duty to 
assist requirements have been satisfied.  The VCAA imposes a 
duty upon VA to seek relevant treatment records in all cases, 
but there is no identified relevant evidence that has not 
been accounted for.  38 C.F.R. § 3.159.  Until a claim is 
reopened, VA does not have a duty to provide a medical 
examination or obtain a medical opinion.  See 38 C.F.R. 
§ 3.159.

Legal Criteria

In general, applicable laws and regulations state that 
service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Certain diseases, such as cardiac disease, will be presumed 
to have been incurred in service if manifested to a degree of 
10 percent or more within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
If a Veteran is a former prisoner of war, certain diseases 
shall be service connected if manifested to a degree of 10 
percent or war at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service, provided the 
rebuttable presumption provisions of 3.307 are also 
satisfied.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be connected for a disease first 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (d).

The surviving spouse of a Veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
benefits.  38 U.S.C.A. § 1310 (West 2002).  In order to 
establish service connection for the cause of the Veteran's 
death, the evidence must show that a service-connected 
disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise 
of sound judgment, without recourse or speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran.   
38 C.F.R. § 3.312.

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
either singly or jointly or with some other condition, was 
the immediate or underlying cause of death or was 
etiologically or related thereto.  A contributory cause of 
death is one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there is a 
causal connection.  38 C.F.R. § 3.312.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104.  
The Secretary shall consider all information and lay and 
medical evidence of record in the case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 
38 C.F.R. § 38 C.F.R. § 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail."  To deny 
a claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

With regard to new and material evidence, a final decision 
cannot be reopened unless new and material evidence is 
presented.  The Secretary must reopen a finally disallowed 
claim when new and material evidence is presented or secured 
with respect to that claim.  Knightly v. Brown, 6 Vet. App. 
200 (1994).  

For claims filed on or after August 2002, as in the instant 
case, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the entire context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A diagnosis of pulmonary tuberculosis will be acceptable only 
when provided in: (1) service department records; (2) VA 
medical records of examination, observation or treatment; or 
(3) private physician records on the basis of that 
physician's examination, observation or treatment of the 
veteran and where the diagnosis is confirmed by acceptable 
clinical, x-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment. 38 .F.R. § 3.374; Tubianosa v. 
Derwinski, 3 Vet. App. 181, 184 (1992).


Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380 (Fed. Cir. 2000)  (The Board must also review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the Court requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
appellant).  

By rating decision dated in April 2002, the RO denied 
entitlement to service connection for the cause of the 
Veteran's death on the basis that during his lifetime, the 
Veteran had not established service connection for any 
disability.  The Death Certificate showed the Veteran died of 
cardio respiratory failure due to "cardiac asthma."  His 
other service treatment records were negative for complaint 
and findings negative of the presence of cardiac asthma.  In 
sworn statements dated in October 1945 and January 1946, the 
Veteran did not indicate he had pneumonia when he was asked 
to list all illnesses or injuries which he had sustained from 
December 1941.  Physical examination in 1945 was without 
reference to any cardiac disorder, to include cardiac asthma.  
It was determined that the evidence failed to show that the 
cause of death was related in any way to the Veteran's 
military service.  She was notified of the decision by letter 
dated that same month and did not file an appeal.  Thus, it 
is final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §20.1103.

At the time of that decision, the evidence of record included 
reported of physical examinations in October 1945 and January 
1946 and forms dated October 1945 and December 1946.  In an 
affidavit for Philippine Army personnel signed in October 
1945, and another one signed in December 1946, the Veteran 
reported he had or had had malaria, dysentery, and beriberi 
in 1942, but no cardiovascular or respiratory disorders were 
reported.  Physical examinations acknowledged on October 20, 
1945, and again on January 9, 1946, showed no pertinent 
abnormality.  The record also included the Veteran's 
Certificate of Death, which listed the cause of his death as 
cardio respiratory-failure "due to cardiac asthma."  

In order to reopen the claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  This 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or 
untrue, or, if it is the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).

After having carefully reviewed the evidence of record, the 
Board finds that the appellant has not presented evidence 
since the 2002 rating decision that raises a reasonable 
possibility of substantiating a claim for service connection 
for the cause of the Veteran's death.  Since filing to reopen 
her claim, the appellant has reiterated her own contentions 
that the Veteran's death was related to service, and she 
submitted additional copies of his Death Certificate and 
various statements from herself.  However, this evidence is 
cumulative and does not raise a reasonable possibility of 
substantiating the claim.  

She has also submitted a Certification of Disposal of records 
from a private facility showing that any outpatient records 
at that facility were damaged by termites and water during 
the time frame between October 1945 and 1990.  She has also 
submitted a reported copy of a statement from a radiologist 
at that private medical facility reportedly dated September 
28, 1945.  The Film No. given was 130-750.  It was stated 
that infiltrates were seen in the upper lobe.  Otherwise, the 
study was normal.  However, an impression was made of "PTB 
cardiac arrest asthma."  Also received at the RO in August 
2007 was a reported copy of a November 1990 chest X-ray study 
done at the same facility.  The film number somehow was the 
same number as the one done in 1945.  That was 130-750.  It 
was stated the right lung showed cardiac asthma, while the 
left lung showed hazy densities.  The heart was described as 
normal.  The impression was "PTB cardiac arrest asthma."  

These medical records submitted by the appellant have been 
duly considered.  The Board finds, however, that the 
documents are inherently incredible.  Significantly, the 
documents were received by the RO in 2007, a time many years 
following service discharge and refer to treatment in 1945 
and 1990, including specific diagnoses noted at that time.  
The Board finds it exceedingly strange that the X-ray film 
number was the same at the time of the September 1945 
examination as at the time of the November 1990 study.  When 
asked to send the original film from which the interpretation 
was made, the appellant did not do so.  The explanation 
provided by the appellant was that the doctor who gave the 
report in 1990 reviewed the old film and hence used the same 
film number.  This explanation, however, is not credible, in 
that both the 1945 and 1990 statements indicated the 
impression included cardiac arrest asthma, the diagnosis at 
the time of the veteran's death in December 1990.  It is not 
believable that the diagnosis of "cardiac arrest" would 
have been made back in 1945 and that the examiner would 
render his 1990 opinion based on a 45 year old x-ray.  In 
addition, records contained in the claims folder indicate 
that the physician who signed the x-ray report dated in 1945 
was registered as a physician in 1982 and the physician who 
signed the report dated in 1990 was registered as a physician 
in 1966.  Accordingly, although the report is dated in 1945, 
it does not appear to be a record made at that time and the 
basis for the findings reported are unclear.  

Moreover, the Board notes in addition that these findings are 
in complete contradiction to the reports of examinations in 
October 1945 and January 1946 making no reference whatsoever 
to the presence of any respiratory or cardiac disorder.  
There is a complete lack of supporting clinical records, to 
include the X-ray studies and contemporaneous laboratory 
work-ups, to confirm the diagnosis of tuberculosis or heart 
disease in the late 1940's.  Diagnoses of tuberculosis made 
after service must be supported by the clinical records 
showing the basis for such diagnosis.  The Board therefore 
finds it inherently incredible that no records are available, 
and yet the facility where the chest X-ray studies allegedly 
took place is able to certify some 50 years after the fact 
the precise diagnosis for which the Veteran was treated at 
that time.  

The Board notes that with regard to the appellant's claim 
that the Veteran was a former prisoner of war, an 
Administrative Decision by VA dated in February 2007 revealed 
that a search of the records showed the Veteran had no status 
as a prisoner of war.  The provisions of 38 C.F.R. § 3.309 
(c) are therefore not for application.

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen is not new and material, and does 
not serve to reopen the claim for service connection for the 
cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156 (a).  Having found that the evidence is not 
new and material, no further adjudication of this claim is 
warranted.  




ORDER

New and material evidence has not been received and the claim 
for service connection for the cause of the Veteran's death 
is not reopened.  The appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


